Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99(k)(2) TRANSFER AGENCY AND REGISTRAR SERVICES AGREEMENT This Transfer Agency and Registrar Services Agreement (the  Agreement ), dated as of February 6, 2006 is between Taiwan Greater China Fund, a Massachusetts business trust (the  Company ) and American Stock Transfer & Trust Company, a New York corporation ( AST ). WHEREAS, the Company desires the appointment of AST as transfer agent and registrar; WHEREAS, AST desires to accept such appointment and perform the services related to such appointment; NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereby agree as follow: Section 1. Appointment of Agent . The Company hereby appoints AST to act as sole transfer agent and registrar for the common stock of the Company and for any such other shares as the Company may request in writing (the  Shares ) in accordance with the terms and conditions hereof, and AST hereby accepts such appointment. In connection with the appointment of AST as transfer agent and registrar for the Company, the Company shall provide AST: (a) A Certificate of Appointment in substantially the form furnished by AST (and a Supplemental Certificate each time there is any material change to the information contained in the original Certificate of Appointment). It is agreed, however, that any provisions explicitly addressed in this Agreement shall govern the relationship between the parties in the event of a conflict between the Certificate of Appointment and this Agreement; (b) Specimens of all forms of outstanding stock certificates, in the forms approved by the Board of Trustees of the Company, with a certificate of the Secretary of the Company as to such approval; (c) Specimens of the signatures of the officers of the Company authorized to sign stock certificates and specimens of the signatures of the individuals authorized to sign written instructions and requests; (d) A copy of the Declaration of Trust and by-laws of the Company and, on a continuing basis, copies of all material amendments to the Declaration of Trust or by-laws made after the date of this Agreement (such amendments to be provided promptly after such amendments are made); and (e) A sufficient supply of blank certificates signed by (or bearing the facsimile signature of) the officers of the Company authorized to sign stock certificates and bearing the Companys corporate seal (if required). AST may use certificates bearing the signature of a person who at the time of use is no longer an officer of the Company. Section 2. Standard Services . In accordance with the procedures established from time to time by agreement between the Company and AST, AST shall provide the following services: (a) Create and maintain shareholder accounts for all Shares; (b) Provide online access capability for the Companys personnel, including read-only access to individual shareholder files; (c) Review transfer documents and certificates for acceptability; (d) Complete transfer debit and credit transactions; (e) Provide for the original issuance of shares as directed by the Company; (f) Maintain Treasury accounts in book entry; (g) Furnish clear, simple, and detailed instructions to shareholders throughout the transfer process, as well as clear and concise written explanations of rejected transfers; (h) Post transfers to the record system daily; (i) Prepare a list of shareholders entitled to vote at the annual meeting as requested by the Company; (j) As required by the Company, mail all proxy materials to shareholders of record as of the proxy record date or provide a list of the names (and other relevant information) of such shareholders of record to a designated third party for purposes of such mailing (it being understood, however, that production of such external files shall be billable as an expense at ASTs standard rates for the production of external tapes); (k) Tabulate returned proxy cards; (l) Provide the Company with access to shareholder voting records via online access or by written report, prior to the Companys annual meeting; (m) Provide appropriate responses to electronic, telephonic and written inquiries from the Companys shareholders; (n) Provide an 800 toll-free number and toll number in conjunction with an interactive telephone system capable of providing information and handling shareholder requests without talking to a representative; (o) Prepare and submit appropriate tax and other reports required by State and Federal agencies, principal stock exchanges, and shareholders, as requested by the Company; (p) Issue replacement certificates for those certificates alleged to have been lost, stolen or destroyed, unless AST has received notice that such certificates were acquired by a bona fide purchaser. AST shall be entitled to demand an open penalty surety bond satisfactory to AST holding AST and the Company harmless. AST shall be entitled to demand payment of the premium and processing fee for such open penalty surety bond from the shareholder. AST, at its option, may issue 2 replacement certificates in place of mutilated stock certificates upon presentation thereof without such indemnity; (q) Compute quarterly dividend payment for each account as of the record date, balanced to the official share position; (r) Prepare and transmit payments for dividends and distributions declared by the Company, provided good funds for said dividends or distributions are received by AST prior to the scheduled mailing date for said dividends or distributions; (s) Code lost accounts to suppress printing and mailing of checks in accordance with applicable policies and guidelines; (t) Replace lost or stolen dividend checks at a shareholders request; and (u) Withhold taxes on dividends at the appropriate rate when applicable. The Company shall have the obligation to discharge all applicable escheat and notification obligations.
